01/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0581



                             No. DA 21-0581

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CATHERINE MARIE RYMAL,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 28, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 27 2022